— Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered September 20, 1984, convicting him of criminal *666sale of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the claims raised in the defendant’s supplemental pro se brief and find that they are either improperly raised on direct appeal or meritless. Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.